On January 19, 1970 this *622court affirmed a judgment of the Supreme Court, Suffolk County, rendered April 11, 1969 on resentenee, upon a conviction of defendant of rape in the first degree (People v. Harden, 33 A D 2d 920). On the court’s own motion, said decision of affirmance and the order entered upon said decision are vacated and the appeal (1175 E/70) is ordered to be placed on this court’s October 1971 Term for reargument. Appellant may serve and file a supplemental brief not later than August 20, 1971; and respondent may serve and file a supplemental brief not later than September 3, 1971. Munder, Acting P. J., Martuseello, Christ and Brennan, JJ., concur.